— In a child custody proceeding pursuant to Family Court Act article 6, Michael A. Fiechter, the former attorney for the father, appeals, by permission, from an order of the Family Court, Kings County (Hepner, J.), dated January 24, 2012, which, pursuant to 22 NYCRR 130-2.1, imposed costs on him in the sum of $263 payable to the father for the failure to appear at a scheduled conference.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court providently exercised its discretion in imposing the father’s costs, pursuant to 22 NYCRR 130-2.1, on the father’s former attorney, the appellant Michael A. Fiechter, for failing to appear at a scheduled conference without good cause (see Matter of Gore v Gore, 79 AD3d 880 [2010]; Sanchez v Sanchez, 286 AD2d 324 [2001]; compare Zeltser v Sacerdote, 24 AD3d 541, 542 [2005]). Mastro, J.E, Lott, Austin and Cohen, JJ., concur.